Case 5:17-cv-00220-LHK Document 1506-5 Filed 06/18/19 Page 1 of 11




                       Exhibit C
       Case 5:17-cv-00220-LHK Document 1506-5 Filed 06/18/19 Page 2 of 11
                        QUALCOMM BUSINESS SECRETS – HIGHLY CONFIDENTIAL



                      Rectification Plan Related to NDRC’s Investigation of Qualcomm
                      高通公司对于国家发改委对本公司的调查所提出的整改方案
                                              February 9, 2015
                                              2015 年 2 月 9 日

         This Rectification Plan sets forth the rectification measures proposed by Qualcomm to address the
suspected abusive conducts identified by the NDRC in its Notice. Capitalized terms are defined at the end
of this document.

   本“整改方案”列出了高通提出的用以解决贵委在其“告知书”中认定的涉嫌滥用行为的整
改措施。双引号内的术语定义见本文件最后部分。

I.      Rectification with respect to suspected abuse of dominant position in Chinese Wireless SEP
        licensing and suspected charging unfair high royalties
        对涉嫌滥用在“无线标准必要中国专利”许可市场的支配地位，涉嫌收取不公平的高价许可
        费的整改措施

        A.      Scope of rectification measures
                整改措施的范围

         These rectification measures apply to Qualcomm’s licensing of Manufacturers under its Chinese
Wireless SEPs to (i) make Devices and sell such Devices For Use in China or (ii) make Devices in China and
sell such Devices For Use in a Territory. These rectification measures do not apply to Qualcomm’s licensing
of its Non-Rectification IPRs or to Qualcomm’s licensing of Chinese Wireless SEPs for other purposes.

   这些整改措施适用于高通对“制造商”许可其“无线标准必要中国专利”用以：（i）制造
“设备”和销售该等“设备”“在中国使用”，或者（ii）在“中国”制造“设备”并销售该等“设
备”在“某地域使用”。这些整改措施不适用于高通对其“非整改知识产权”的许可或高通以其他
目的对“无线标准必要中国专利”进行许可。

        B.      Rectification regarding suspected abuse by potentially charging royalties on expired
                wireless SEPs
                关于对过期无线标准必要专利可能收取许可费的涉嫌滥用行为的整改措施

         Qualcomm will provide a list of patents to each Chinese Manufacturer with which Qualcomm
engages in license negotiations subject to this Rectification Plan and will negotiate the length of the term of
the license agreement with such Manufacturer.

   高通将会向每一个和高通依照本“整改方案”进行许可协商的中国“制造商”提供专利清单，
并将和该 “制造商”协商许可协议的期限长度。




                         CONFIDENTIAL TREATMENT REQUESTED BY QUALCOMM
                                         高通请求保密处理
       Case 5:17-cv-00220-LHK Document 1506-5 Filed 06/18/19 Page 3 of 11
                        QUALCOMM BUSINESS SECRETS – HIGHLY CONFIDENTIAL



        C.      Rectification regarding suspected abuse by requiring of free cross-license from licensees
                关于要求从被许可人处获得免费交叉许可的涉嫌滥用行为的整改措施

        A Rectification Licensing Offer will not require that a Chinese Manufacturer cross-license any of its
patents without compensation.

        “整改许可要约”将不要求中国“制造商”无偿交叉许可其任何专利。

      If Qualcomm desires a cross-license from a Chinese Manufacturer under the Chinese
Manufacturer’s patents as part of the consideration for a license to Qualcomm’s Chinese Wireless SEPs:

   如果高通有意从某个中国“制造商”获得该中国“制造商”的专利的交叉许可作为高通的
“无线标准必要中国专利”许可对价的一部份：

               1.       Qualcomm will fairly and reasonably value such Manufacturer’s patents and the
        scope of such cross-license and will negotiate the terms of such cross-license in good faith.

               高通会公正合理地对该“制造商”的专利及其交叉许可的范畴估值，并会对该
        交叉许可的条款进行诚意协商。

                2.      Qualcomm will treat entities with equal standing similarly when negotiating for
        such cross-licenses.

                        在就该等交叉许可进行协商时，高通将对待条件等同的实体提供相似待遇。

        D.      Rectification regarding royalties
                关于许可费的整改措施

        A Rectification Licensing Offer will provide that, for each Applicable Sale of a Branded Device after
the Notice Date, Qualcomm agrees to charge a royalty equal to 5% (for a Branded Device that implements
CDMA2000 and/or WCDMA, whether or not such Branded Device also implements LTE) or 3.5% (for a
Branded Device that implements LTE (FDD and/or TDD) and that does not implement CDMA2000 or
WCDMA) of, in each case, the Manufacturer’s Adjusted Net Selling Price of such Branded Device.

   “整改许可要约”将规定，对每一个 “品牌设备”在“告知书日期”后的“适用销售”，高
通同意许可费应为，在以下每种情况下，该 “制造商”的“品牌设备”的“调整后净销售价”的 5%
（对实施 CDMA2000 和/或 WCDMA 的“品牌设备”，不论该“品牌设备”是否也实施 LTE）或 3.5%
（对实施 LTE（FDD 和/或 TDD）但不实施 CDMA2000 或 WCDMA 的“品牌设备”）。

        “Adjusted Net Selling Price” means sixty-five percent (65%) of the Manufacturer’s net selling price
(as such term is defined in Qualcomm’s typical license agreement) of a Branded Device.


                                               2
                         CONFIDENTIAL TREATMENT REQUESTED BY QUALCOMM
                                         高通请求保密处理
       Case 5:17-cv-00220-LHK Document 1506-5 Filed 06/18/19 Page 4 of 11
                        QUALCOMM BUSINESS SECRETS – HIGHLY CONFIDENTIAL



   “调整后净销售价”是指该“制造商”的“品牌设备”的净销售价（该术语由高通典型的许
可协议中定义）的百分之六十五（65%）。

        “Applicable Sale” means (i) a sale of a Device in China For Use in China or (ii) a sale in either China
or a Territory of a Device made in China For Use in a Territory.

   “适用销售”是指（i） “在中国使用”的“设备”在“中国”的销售，或（ii）在“中国”
制造的“在某地域使用”的 “设备”在“中国”或者在某“地域”的销售。

         “Branded Device” means a Device that meets both of the following criteria: (i) the overall design
of such Device was created by or for, and is owned by, Manufacturer; and (ii) such Device is, at the time of
sale to an end user, conspicuously branded with at least one trademark, logo, or brand name owned either
by (a) such Manufacturer such that an end-user would recognize such Device as Manufacturer’s product; or
(b) a Chinese wireless network operator (i.e., China Mobile, China Unicom, or China Telecom) (each, a
“Chinese Carrier”) or a Mobile Virtual Network Operator (MVNO) that is allocated spectrum in China by a
Chinese Carrier; and, in either case, does not display any trademark, logo, or brand name owned by any
other entity.

    “品牌设备”是指同时满足以下两个条件的“设备”：（i）该“设备”的整体设计是由“制
造商”创建，或者为了“制造商”所创建，并且被“制造商”所拥有；以及（ii）该“设备”在销售
给终端用户时有明显的品牌，包括在以下两种情况下被拥有的至少一个商标、徽标、或者品牌名称：
（a）该“制造商”所拥有的，能够让终端用户识到该“设备”是该“制造商”的产品的品牌名称，
或者（b）中国的无线网络运营商（即，中国移动，中国联通，或中国电信）（每个被称之为“中国
运营商”），或者是由“中国运营商”分配在“中国”的频谱的移动虚拟网络运营商（MVNO）的品
牌名称；并且，在以上任何一种情况下，不显示被任何其它实体所拥有的任何商标、徽标、或者品
牌名称。

        This rectification measure is limited to Branded Devices in recognition that sales of non-Branded
Devices generally are made by contract manufacturers at transfer prices that are below the full wholesale
price.

   考虑到通常代工制造商以低于全额批发价格的转移价格销售非“品牌设备”的情况，这一整
改措施仅限于“品牌设备”。

II.     Rectification regarding suspected abuse by forcibly tying wireless SEPs with non-wireless SEPs
        without justifiable causes
        关于对没有正当理由强制搭售无线标准必要专利与非无线标准必要专利许可的涉嫌滥用行为
        的整改措施

         A Rectification Licensing Offer will include all Qualcomm Chinese Wireless SEPs and will include only
Qualcomm Chinese Wireless SEPs (i.e., it will not include any other Qualcomm patents). This rectification
measure does not preclude Qualcomm from offering a license to other patents simultaneously with a
Rectification Licensing Offer if, for example, the Manufacturer wants a license that is broader in scope.
                                                          3
                           CONFIDENTIAL TREATMENT REQUESTED BY QUALCOMM
                                                高通请求保密处理
       Case 5:17-cv-00220-LHK Document 1506-5 Filed 06/18/19 Page 5 of 11
                       QUALCOMM BUSINESS SECRETS – HIGHLY CONFIDENTIAL



    “整改许可要约”将包括高通所有的“无线标准必要中国专利”，并且将仅包括高通的“无
线标准必要中国专利”（也就是说，它将不包括任何其它的高通专利）。这一整改措施不排除高通
在“整改许可要约”同时，就其它专利也发出许可要约，例如，当“制造商”想要范围更宽广的许
可时。

III.    Other SEPs
        “其他标准必要专利”

         Qualcomm will not change its licensing practices with respect to Other SEPs in a manner that
violates the AML and has significant eliminative or restrictive effects on market competition and directly
harms consumer interest in China.

   高通将不会以违反《反垄断法》并对中国境内市场竞争具有显著的排除、限制影响，并且直
接损害消费者利益的方式改变其对“其他标准必要专利”的有关许可行为。

IV.     Rectification regarding suspected abuse of dominant position in baseband chip market by imposing
        unreasonable conditions in the sale of baseband chips
        对涉嫌滥用在基带芯片市场的支配地位，在基带芯片销售中附加不合理条件的整改措施

        With respect to a Chinese Manufacturer that purchases chips from Qualcomm pursuant to a chip
sales agreement (each, a “Chip Customer”), Qualcomm will not terminate the Chip Customer’s chip sales
agreement or supply of chips under that agreement for good faith disputes over such Chip Customer’s
Chinese Wireless SEP license agreement for Devices (the “Chinese Wireless SEP Agreement”), and
Qualcomm will not terminate the chip sales agreement or supply of chips under that agreement due to a
breach of the Chinese Wireless SEP Agreement without first obtaining a determination by a third party
adjudicator that such breach is material and, if such breach is determined to be material by such third party
adjudicator, thereafter giving the Chip Customer at least sixty (60) days to cure the breach.

   对于根据芯片销售协议从高通购买芯片的中国“制造商”（即，“芯片客户”），高通将不
会因关于该“芯片客户”的针对“设备”的高通“无线标准必要中国专利”许可协议（即“无线标
准必要中国专利协议”）的有诚意的争议而终止该“芯片客户”的芯片销售协议或基于该协议的芯
片供应，且在“芯片客户”违反“无线标准必要中国专利协议”的情况下，如果没有首先由第三方
裁决确定此等违约是实质性的，高通也将不会终止芯片销售协议或基于协议的芯片供应。如果第三
方裁决确定此等违约为实质性的， “芯片客户”有至少六十（60）天的时间来补救此等违约。

         With respect to a Chinese Manufacturer that is not a Licensed Manufacturer and seeks to purchase
chips from Qualcomm (each, a “Potential Chip Customer”), Qualcomm will not require that the Potential
Chip Customer enter into a license agreement for Chinese Wireless SEPs that is inconsistent with the
License Rectification Measures.



                                               4
                         CONFIDENTIAL TREATMENT REQUESTED BY QUALCOMM
                                         高通请求保密处理
       Case 5:17-cv-00220-LHK Document 1506-5 Filed 06/18/19 Page 6 of 11
                        QUALCOMM BUSINESS SECRETS – HIGHLY CONFIDENTIAL



   对于寻求从高通购买芯片但不是“许可制造商”的中国“制造商”（即，“潜在芯片客
户”），高通不会要求该“潜在芯片客户”签署与“许可整改措施”不一致的有关“无线标准必要
中国专利”的许可协议。

         This rectification measure does not require Qualcomm to sell chips to any entity that is not a
Qualcomm licensee, and does not apply where a Chip Customer refuses to report its sales (for all Devices or
for certain types of Devices) in a calendar quarter as required by its patent license agreement. This
rectification measure also does not apply to terminations of agreements related to a corporate
restructuring.

   此整改措施不要求高通向任何非高通被许可人的实体销售芯片，且不适用于以下情形，即
“芯片客户”拒绝按照其专利许可协议的要求报告其（所有“设备”或特定类型“设备”的）日历
季度销售量。此整改措施也不适用于与企业重组有关的协议终止。

V.      Voluntary measures regarding other issues
        关于其他问题的自愿措施

        A.       A Rectification Licensing Offer will not include a provision that gives Qualcomm the right to
terminate the agreement if the Manufacturer brings patent infringement litigation against Qualcomm and
loses. A Rectification Licensing Offer will not include a provision that provides for an increased royalty rate
if the Manufacturer challenges its royalty obligation under the agreement and loses.

       “整改许可要约”将不会包括给予高通在“制造商”发起针对高通的专利侵权诉讼且
败诉的情况下终止协议的权利的条款。“整改许可要约”将不包括在“制造商”挑战其协议要求的
许可费义务并失败的情况下提高许可费率的条款。

        B.      Qualcomm will remove any provision from a license agreement with a Chinese
Manufacturer that modifies the royalty rate payable depending on which chip vendor’s modem chips are
used in a Device.

       高通将删除与中国“制造商”的许可协议中的任何根据在“设备”中使用特定芯片提
供商的调制解调器芯片来修改应支付的许可费率的条款。

        C.        A Rectification Licensing Offer will permit the Manufacturer to sell its Branded Devices to
another Qualcomm patent licensee. This rectification measure does not apply to any Device that is not a
Branded Device. With respect to Devices that are not Branded Devices, Qualcomm will not contractually
prohibit its licensees from selling such Devices to its other licensees, it being understood that only the final
licensee in the chain of supply will be responsible for paying royalties to Qualcomm.

       “整改许可要约”将允许“制造商”销售其“品牌设备”给高通公司的其它专利被许
可人。这一整改措施不适用于任何非“品牌设备”的“设备”。对于非“品牌设备”的“设备”，
                                 5
           CONFIDENTIAL TREATMENT REQUESTED BY QUALCOMM
                           高通请求保密处理
       Case 5:17-cv-00220-LHK Document 1506-5 Filed 06/18/19 Page 7 of 11
                       QUALCOMM BUSINESS SECRETS – HIGHLY CONFIDENTIAL



高通将不会通过合同禁止其被许可人向高通其它被许可人销售该等“设备”，应该理解到，仅仅是
供应链中的最终被许可人将会有责任向高通支付许可费。

       D.      Qualcomm will not condition any contractual discount or rebate to any Chip Customer
based on such Chip Customer buying any specific ratio of its total chip purchases from Qualcomm.

      高通将不会基于任何“芯片客户”购买的高通芯片占其芯片购买总量的特定比例向该
“芯片客户”提供任何合同折扣或返利。

        E.       Qualcomm will not impose unreasonable trading terms in licensing its Chinese Wireless
SEPs for factory test technologies in violation of the AML.

       高通将不会违反“反垄断法”规定，在许可“无线标准必要中国专利”用于工厂测试
技术时附加不合理的交易条件。

        F.      Qualcomm will not engage in tying of chips performing non-wireless communications
functions with baseband chips without reasonable justification in violation of the AML.

       高通将不会违反“反垄断法”规定，没有正当理由地将实现非无线通信功能的芯片与
基带芯片进行搭售。

                                                   ***

          Qualcomm will fulfill the applicable License Rectification Measures as to each Licensed
Manufacturer, as follows: within ten (10) days after the Order Date, Qualcomm will send to each Licensed
Manufacturer a new agreement for a license to Qualcomm’s Chinese Wireless SEPs that is consistent with
all of the License Rectification Measures and requires such Licensed Manufacturer to report and pay
royalties to Qualcomm within sixty (60) days in accordance with the royalty terms of such Licensed
Manufacturer’s existing license agreement(s) for any licensed products sold by Licensed Manufacturer
prior to the Notice Date, including for licensed Devices. A Licensed Manufacturer will be entitled to accept
and benefit from the terms of the License Rectification Measures only so long as such Licensed
Manufacturer does not claim that it overpaid royalties (or owes less than what is required by the terms of
its existing license agreement with Qualcomm) based on the resolution of the investigation, any decision by
the NDRC related to the NDRC investigation, or the terms of this Rectification Plan.

   对每一个 “被许可的制造商”，高通将会履行可适用的“许可整改措施”如下：在“命令日
期”后的十（10）天之内，高通将会向每个“被许可的制造商”发送关于高通“无线标准必要中国
专利”许可的新协议，该协议与所有“许可整改措施”相一致，并要求该“被许可的制造商” 依据
该“被许可的制造商”现存许可协议的许可条款，就该“被许可的制造商”在 “告知书日期”之前
销售的任何被许可产品在六十（60）天内向高通报告和支付许可费。只有在“被许可的制造商”不
基于调查解决方案﹑贵委关于贵委调查的任何决定﹑或此等“整改方案”的条款主张其多付了许可


                                               6
                         CONFIDENTIAL TREATMENT REQUESTED BY QUALCOMM
                                         高通请求保密处理
       Case 5:17-cv-00220-LHK Document 1506-5 Filed 06/18/19 Page 8 of 11
                        QUALCOMM BUSINESS SECRETS – HIGHLY CONFIDENTIAL



费（或者所欠许可费比与高通的现存许可协议中条款所要求的要少）的情况下，该“被许可的制造
商”才将有权接收和受益于“许可整改措施”中的条款。

         This Rectification Plan will apply starting as of the Notice Date. If at any time, market conditions,
competitive dynamics, or the AML (including opinions, interpretations, or implementations of the AML by
NDRC or another Chinese government agency or court with authority to interpret or enforce the AML)
change, Qualcomm may apply to NDRC to amend or for relief of any or all of the above rectification
measures. Except as otherwise specifically provided in these rectification measures, nothing in this
Rectification Plan will be construed as requiring Qualcomm to conduct its patent licensing activities in a
manner that is inconsistent with Qualcomm’s business practices in effect prior to the Notice Date. For the
avoidance of doubt, nothing in this paragraph is intended to weaken or modify any of these rectification
measures.

   此“整改方案”自“告知书日期”开始适用。如果在任何时间，市场条件，竞争动态或“反
垄断法”（包括贵委或其他对“反垄断法”有解释权或执行权的中国政府机构或法院对“反垄断法”
的意见，解释或实施）发生变化，高通可向贵委提出申请以修改或免除任何或所有以上整改措施。
除了在以上整改措施中所特定提及，这一“整改方案”不应被解释为要求高通以与其在“告知书日
期”之前的商业行为不一致的方式来进行专利许可活动。为避免疑问，本段绝不是为了削弱或修改
以上整改措施。

        Qualcomm appreciates NDRC’s acknowledgment of the value of Qualcomm’s technology and
willingness to support and protect Qualcomm’s receipt of reasonable fees for the use of such patented
technology in Devices (including 3G Devices, 3G/LTE Devices and other LTE Devices). Qualcomm will
continue to invest in the development of new technology that advances and benefits the wireless industry,
semiconductor industry and consumers in China.

   高通感谢贵委对高通的技术价值的认可，以及贵委同意对高通就在“设备”（包括 3G“设
备”，3G/LTE“设备”和其他 LTE“设备”）中使用我们的专利技术收取合理费用给予支持和保护。
高通将继续投资开发新技术以推动并造福中国无线通信业、半导体工业、和中国消费者。




Definitions:
定义：

        “Adjusted Net Selling Price” has the meaning set forth in rectification measure I.D.
        “调整后净销售价”定义见整改措施 I.D。




                                               7
                         CONFIDENTIAL TREATMENT REQUESTED BY QUALCOMM
                                         高通请求保密处理
Case 5:17-cv-00220-LHK Document 1506-5 Filed 06/18/19 Page 9 of 11
               QUALCOMM BUSINESS SECRETS – HIGHLY CONFIDENTIAL



“AML” means China’s Anti Monopoly Law.
“反垄断法”指中国《反垄断法》。

“Applicable Sale” has the meaning set forth in rectification measure I.D.
“适用销售”定义见整改措施 I.D。

“Branded Device” has the meaning set forth in rectification measure I.D.
“品牌设备” 定义见整改措施 I.D。

“Cellular Standard” means commercially available 2G CDMA standards, 3GPP UMTS or LTE
standards up to and including 3GPP Release 11 (e.g., excluding any release after Release 11) and
3GPP2 Radio Access Network standards up to and including CDMA2000 1X Revision F and CDMA
EV-DO Revision B.
“蜂窝标准”是指商用 2G CDMA 标准、3GPP UMTS 或 LTE 标准，直到并包含 3GPP Release 11
（即，不包含 Release 11 以后的任何版本）和 3GPP2 的无线接入网络标准，直到并包含
CDMA2000 1x Revision F 和 CDMA EV-DO Revision B。

“China” means the mainland of the People’s Republic of China, excluding Taiwan, Hong Kong and
Macao.
“中国”是指中华人民共和国大陆地区（台湾，香港，澳门除外）。

“Chinese Carrier” has the meaning set forth in rectification measure I.D.
“中国运营商”定义见整改措施 I.D。

“Chinese Wireless SEP Agreement” has the meaning set forth in rectification measure IV.
“无线标准必要中国专利协议”定义见整改措施 IV。

“Chinese Wireless SEPs” means those claims of any patents owned by Qualcomm and filed in China
as of the Notice Date that are Essential to comply with any of the Cellular Standards.
“无线标准必要中国专利”是指任何高通拥有的在“告知书日期”前在“中国”申请的专利
中的那些为遵循任何“蜂窝标准”所“必要”的权利要求。

“Chip Customer” has the meaning set forth in rectification measure IV.
“芯片客户” 定义见整改措施 IV。

“Devices” means complete cellular telephones, cellular-enabled tablets, and cellular-enabled
laptops.
“设备”是指完整的蜂窝电话、支持蜂窝功能的平板电脑、和支持蜂窝功能的笔记本电脑。


                                       8
                 CONFIDENTIAL TREATMENT REQUESTED BY QUALCOMM
                                 高通请求保密处理
Case 5:17-cv-00220-LHK Document 1506-5 Filed 06/18/19 Page 10 of 11
                 QUALCOMM BUSINESS SECRETS – HIGHLY CONFIDENTIAL



 “Essential” means, as applied to a patent claim, that it is not possible on technical (where “technical”
 does not include and is not otherwise construed to mean “commercial”) grounds to implement the
 air interface specifications of a Cellular Standard in a Device without practicing that patent claim.
 “必要”是指，对于一项专利权利要求来说，技术上（“技术上”不包括，也不应被解释为
 “商业上”）如果不实施这一专利权利要求就不可能在一个“设备”中实施一个“蜂窝标准”
 的空中接口规范。

 “For Use in a Territory” means that a Device (i) is designed primarily for use on a wireless network
 in a Territory, (ii) is actually sold in China or in such Territory with a SIM card that provides access to
 a wireless network in such Territory and (iii) at the time of sale is intended and reasonably expected
 to be used by an end-user primarily in such Territory.
  “在某地域使用”是指“设备”（i）其设计主要是为了在某一“地域”的无线网络上使用，
 （ii）和能提供在该“地域”的无线网络进行访问的 SIM 卡一起在“中国”或在该“地域”确
 实被销售，以及（iii）在销售时有意并且有合理预期会被主要在该“地域”的终端用户所使
 用。

 “For Use in China” means that a Device (i) is designed primarily for use on a wireless network in
 China, (ii) is actually sold in China by a Manufacturer or is sold outside of China by a Manufacturer
 and delivered by such Manufacturer to its customer in China, and in either case is sold with a SIM
 card or a R-UIM that provides access to a wireless network in China and (iii) at the time of sale is
 intended and reasonably expected to be used by an end-user primarily in China.
 “在中国使用”是指“设备”（i）设计主要是为了在“中国”的无线网络上使用，（ii）确
 实被“制造商”在“中国”销售，或被“制造商”在“中国”以外销售并由该“制造商”交
 付给其在“中国”的客户，并且在任一以上情况下，和能提供对“中国”的无线网络进行访
 问的 SIM 卡或 R-UIM 一起被销售，以及（iii）在销售时有意并且有合理预期会被主要在“中
 国”的终端用户所使用。

 “Licensed Manufacturer” means a Manufacturer that is already licensed under Qualcomm’s
 Chinese Wireless SEPs for Devices as of the Order Date.
 “被许可的制造商” 是指在“命令日期”前已经就“设备”获得高通“无线标准必要中国专
 利”许可的“制造商”。

 “License Rectification Measures” means the rectification measures in Section I and Section II and
 rectification measures V.A and V.C.
 “许可整改措施”是指第 I 节和第 II 节中的整改措施以及整改措施 V.A 和 V.C。

 “Manufacturer” means a manufacturer of Devices or a supplier of Branded Devices .
 “制造商”是指“设备”的制造商或“品牌设备”的供应商。


                                         9
                   CONFIDENTIAL TREATMENT REQUESTED BY QUALCOMM
                                   高通请求保密处理
Case 5:17-cv-00220-LHK Document 1506-5 Filed 06/18/19 Page 11 of 11
                QUALCOMM BUSINESS SECRETS – HIGHLY CONFIDENTIAL



 “Non-Rectification IPRs” means all patent claims that are not “Chinese Wireless SEPs”.
 “非整改知识产权”是指所有的非“无线标准必要中国专利”的专利权利要求。

 “Notice” means the NDRC’s Advance Notice of Administrative Sanction issued as of December 30,
 2014 (the “Notice Date”).
 “告知书”是指贵委于 2014 年 12 月 30 日（“告知书日期”）颁布的《行政处罚事先告知
 书》。

 “Other SEPs” means claims of any patents owned by Qualcomm and filed outside of China as of the
 Notice Date that are Essential to comply with any of the Cellular Standards.
 “其他标准必要专利”是指任何高通拥有的在“告知书日期”前在“中国”以外申请的专利
 中的那些为遵循任何“蜂窝标准”所“必要”的权利要求。

 “Order Date” means the date on which the NDRC issues its formal sanction order based on the
 Notice.
 “命令日期”是指贵委根据“告知书”颁布的正式处罚命令的日期。

 “Potential Chip Customer” has the meaning set forth in rectification measure IV.
 “潜在芯片客户” 定义见整改措施 IV。

 “Rectification Licensing Offer” means an offer by Qualcomm to a Manufacturer for a license under
 Qualcomm’s Chinese Wireless SEPs to (i) make Devices and sell such Devices For Use in China or (ii)
 make Devices in China and sell such Devices For Use in a Territory.
 “整改许可要约”是指高通向“制造商”提出的对高通“无线标准必要中国专利”的许可的
 要约，为了（i）制造“设备”和销售该等“设备”“在中国使用”，或者（ii）在中国制造
 “设备”并销售该等“设备”“在某地域使用”。

 “Rectification Plan” means this Rectification Plan Related to NDRC’s Investigation of Qualcomm
 dated February 9, 2015.
 “整改方案” 是指和贵委对高通的调查相关的日期为 2015 年 2 月 9 日的本整改方案。

 “Territory” means a country in which no patents have been issued to Qualcomm or any of its
 affiliates.
 “地域”是指高通或者其附属公司没有获得任何专利授权的国家。




                                      10
                 CONFIDENTIAL TREATMENT REQUESTED BY QUALCOMM
                                 高通请求保密处理
